Lumpkin, J.

1. Where a will was probated in common form upon the affidavit of a single witness and admitted to record, it .is no objection to the admissibility in evidence, after the expiration of more than seven years from the time of such probate, of a duly certified copy of such will, that the affidavit upon which the probate was allowed may not have been in all respects legally sufficient.
2. One who, during the pendency of an action for the recovery of land, purchases it at a sheriff’s sale of the same as the property of the defendant under a general tax execution against him, takes subject to the pending action, is concluded by a judgment subsequently rendered therein in the plaintiff’s favor, and on the trial of an action by the latter against such purchaser *131for the recovery' of the land, the record of the former suit is of course admissible in evidence against the defendant.
May 23, 1896. By two Justices. Argued at the last term.
Complaint for land. Before Judge TIart. Laurens superior court. July term, 1895.
J. M. Stubbs, Roberts & Burch, E. A. Smith and Harrison & Peeples, for plaintiffs in error.
A. F. Daley and Anderson, Felder & Davis, contra.

Judgment affirmed.